Case 1:19-cr-20706-UU Document 1 Entered on FLSD Docket 09/27/2019 Page 1 of 1




                            U N ITED STA TES D ISTRIC T C O U RT
                            SO U TH ER N D ISTR ICT O F FLO R ID A

                            CASENO. ( m . .y5-
                                                                        .czpw v.y

 IN R E SEA LE D
 CR IM IN A L C O M PLA IN T


                                      M O TIO N TO SEA L

        N O W COM ES the U nited StatesofA m erica,by and thzough its undersigned attorney,and

 respectfully requeststhatthe czim inalcomplaint,affidavit,arrestwanunt,bond recom mendation

 form ,this m otion,and any resulting order be SEA LED untilthe arrestof the defendant or until

 furtherorderofthis coul'
                        t,excepting the United States Attorney's Office and law enforcem ent,

 w hich m ay obtain copies of any crim inal com plaint, affidavit, an-est w anunt, or other sealed

 docum entforpurposes ofarrest,extradition,orany othernecessary cause,forthe reason thatthe

 nam ed defendantm ay flee and the integrity ofthe ongoing investigation m ightbe compromised,

 should know ledge ofthis crim inalcom plaintbecom epublic.

                                             Respectfully subm itted,

                                             A RIAN A FA JA RD O OR SH
                                             17N 1 D STA TES A T O EY



                                             W A LTER M .N O RK IN
                                             A ssistantUnited StatesA ttorney
                                             Southern D istrictofFlorida
                                             CourtID N o.A 5502189
                                             99 N ortheast4th Street,6th Floor
                                             M iam i,Florida 33132-2111
                                             Telephone:(305)961-9409
                                             E-mail:walter.norkin@usdoj.gov
